DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 11/4/2020 have been fully considered but they are not fully persuasive.
Claims 1-15, 17-18, 21-25, 33, and 44 have been cancelled. 

The amendment of the speciation to reference the subparts of Figure 1 (parts A-C) is acknowledged.
The provisional rejection of claims 2-3, 5, 10, 12, 14, and 24 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, and 26-29 of copending Application No. 15/890,302 is withdrawn in view of the claim amendments in the instant application and the co-pending application (now U.S. Patent No. 10,899,844). 

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 appears to contain a word processing error in the last line of part (iv).  The claim deletes “272” and this appears to be an inadvertent error as this sequence corresponds to the CDR1 of the NOV002 light chain.  See at least Table 5.  Appropriate correction is required.  Claims 19, 20, 26, and 27 are objected to as being dependent upon claim 16.


Election/Restrictions
Claims 16, 19, 20, 26, and 27 are directed to allowable products, pending correction of the error in claim 16 as noted above.  The amended claims recite light and heavy chain CDRs, VH and VL sequences, and heavy and light chain sequences for NOV002 and NOV004.  
Pursuant to the procedures set forth in MPEP § 821.04(b), claims 28-32 and 34-36, directed to the process using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 39, 42, 43, and 45, directed to the invention of Group V are not subject to rejoinder and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-IV as set forth in the Office action mailed on 2/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

s 39, 42, 43, and 45 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-32 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods as discussed below, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 28-30 are directed to methods of treating metabolic disorders.  Claims 31-32 are directed to methods of treating cardiovascular disorders.  Claim 34 is directed to a method of reducing body weight.  Claim 35 is directed to a method of reducing appetite or food intake.  Claim 36 is directed to a method of reducing plasma triglyceride (TG) concentrations or plasma total cholesterol (TC) concentrations.
The specification discloses that “subject” include human and non-human animals.  Subjects include include all vertebrates (e.g.: mammals and non-mammals) such as, 

	The specification defines “treating” or “treatment” to mean ameliorating the disease or disorder (i.e., slowing or arresting or reducing the development of the disease or at least one of the clinical symptoms thereof); alleviating or ameliorating at least one physical parameter including those which may not be discernible by the patient; modulating the disease or disorder, either physically, (e.g., stabilization of a discernible symptom), physiologically, 
(e.g., stabilization of a physical parameter), or both; preventing or delaying the 
onset or development or progression of the disease or disorder. 
 	Example 10 administers the NOV002 antibody to obese, cynomolgus monkeys and studies the effects on food consumption, body weight, and plasma markers. Animals receiving two subcutaneous doses of NOV002 one significantly decreased food intake 
compared to baseline.  Body weight was significantly lower on days 37 through 70 post-dose versus day 0.  The monkeys with the greatest reductions in food intake lost the most 
body weight during the study.  NOV002 decreased both plasma triglyceride (TG) and total cholesterol (TC) concentrations.  Table 3 summarizes all plasma biomarker changes on day 32 versus baseline.  Compared to baseline, NOV002 did not significantly change plasma high-density lipoprotein (HDL) cholesterol, β-hydroxybutyrate (β-HB), glucose, or insulin concentrations at any timepoint during the study.
	The obese, cynomolgus monkey model of Example 10 is not an art accepted model for treating all subjects and disorders/symptoms embraced by the claims.  For example, Example 10 does not demonstrate cure of metabolic disorders in reptiles or cardiovascular disorders in amphibians.  For example, Example 10 does not demonstrate prevention of metabolic syndrome 
	The specification does not enable the full scope of the method claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa